Evans, P. J.
1. The suit was to recover a tract of land which the plaintiff alleged had been conveyed to her by the mother of the defendants. The defendants admitted the conveyance from their mother to the plaintiff, but pleaded that their mother was non compos mentis at the time of making it, and that the plaintiff, in recognition of the mental incapacity of their mother to make a deed, had reeonveyed the land to her; and further pleaded that one of the defendants took possession of the land upon the death of his mother as her administrator, and that the other defendant was in possession as tenant of the administrator. Without objection the administrator testified that his mother had made a parol gift to him of fifty acres of land, part of which was included in the premises in 'dispute, and that he had cultivated some of it for thirty years; but he gave no definition of the boundaries of the land claimed to be included in the alleged gift or of that part included in the premises in dispute. Held, that inasmuch as the evidence was wholly insufficient to establish a parol gift, and the alleged donee claimed the land in his pleadings as administrator of the alleged donor, it was not erroneous for the court to omit an instruction presenting the law relative to a parpl gift of land by a parent to a child. Cordele Sash &c. Co. v. Wilson, 129 Ga. 290 (58 S. E. 860).
2. The evidence was sufficient to support the verdict, and no error of law appears. Judgment affirmed.

All the Justices concur.